Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 30, 2015                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  149040                                                                                               Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Richard H. Bernstein,
            Plaintiff-Appellant,                                                                                      Justices

  v                                                                 SC: 149040
                                                                    COA: 314980
                                                                    Genesee CC: 11-029652-FC
  MANTREASE DATRELL SMART,
          Defendant-Appellee.

  _____________________________________/

         On January 13, 2015, the Court heard oral argument on the application for leave to
  appeal the February 11, 2014 judgment of the Court of Appeals. On order of the Court,
  the application is again considered. MCR 7.302(H)(1). As the parties concede, MRE
  410(4) does not require that a statement made during plea discussions be made in the
  presence of an attorney for the prosecuting authority. It only requires that the defendant’s
  statement be made “in the course of plea discussions” with the prosecuting attorney.
  Therefore, in lieu of granting leave to appeal, we OVERRULE the Court of Appeals
  statement to the contrary in People v Hannold, 217 Mich App 382, 391 (1996). In all
  other respects, leave to appeal is DENIED, because we are not persuaded that the
  remaining questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 30, 2015
           h0127
                                                                               Clerk